Case 2:18-cv-09984-DSF-JC Document 40 Filed 08/26/19 Page 1 of 4 Page ID #:363




                UNITED STATES DISTRICT COURT
               CENTRAL DISTRICT OF CALIFORNIA




   L.A. T-SHIRT & PRINT, INC.,          CV 18-9984 DSF (JCx)
         Plaintiff,
                                        Order GRANTING IN PART
                    v.                  and DENYING IN PART
                                        Motion for Summary Judgment
   FASHION NOVA, INC.,                  (Dkt. No. 28)
       Defendant.



      Defendant Fashion Nova, Inc. moves for summary judgment
   against Plaintiff L.A. T-Shirt & Print, Inc. The Court deems this
   matter appropriate for decision without oral argument. See Fed.
   R. Civ. P. 78; Local Rule 7-15.

      The initial question is whether Plaintiff registered its copyright
   in a timely fashion or if the case should be dismissed under Fourth
   Estate Pub. Benefit Corp. v. Wall-Street.com, LLC, 139 S. Ct. 881
   (2019). Fourth Estate requires that the Copyright Office issue a
   copyright registration prior to suit. Ninth Circuit law at the time
   this case was filed only required an application for copyright to
   have been filed when the suit was filed. This case was filed after
   application for a copyright, but before a copyright was granted. It
   is not clear how cases that had been filed under the old rule prior
   to Fourth Estate should be treated. The Court finds that there is
   no reason to apply Fourth Estate retroactively here. Retroactive
   application would be unfairly prejudicial to Plaintiff, would be an
   inefficient use of judicial resources, and would accomplish no valid
Case 2:18-cv-09984-DSF-JC Document 40 Filed 08/26/19 Page 2 of 4 Page ID #:364




   purpose. It is uncontroverted that Plaintiff now has a registered
   copyright on the design at issue. Assuming that there is no
   statute of limitations issue, Plaintiff could refile the case
   immediately if the case were dismissed. If there is a limitations
   issue, Defendant would gain an unfair windfall through the
   application of a rule different from the one that applied when the
   case was filed and that there was no particular reason for Plaintiff
   to have anticipated.

      Contrary to Defendant’s assertion, a failure to dismiss the case
   would not render Fourth Estate pointless. Fourth Estate clearly
   applies in any case filed after Fourth Estate was issued. The only
   question is how to treat cases that had already been filed under
   circuit rules that were not consistent with Fourth Estate.

      The case involves a design with a forward facing drawn panda
   with a rose in its mouth, Chinese script above the panda, and
   English script below. Both Plaintiff’s and Defendant’s designs
   include these basic elements and are at least somewhat similar.
   Defendant argues that there are not enough similarities between
   the two designs once unprotectable elements are removed from
   consideration. But even if many elements are not protectable
   appearing alone, a particular combination of elements may be
   protectable.

      There are many ways to depict a panda and there are even
   many ways to depict a panda with a rose in its mouth. Here,
   Plaintiff made choices to depict the panda in a certain drawn
   style, facing forward with only the head visible, with a rose in its
   mouth with the petal to the right side of the design. The panda is
   further combined with Chinese script above and English below.
   None of these choices is necessary to the depiction of a panda. If




                                      2
Case 2:18-cv-09984-DSF-JC Document 40 Filed 08/26/19 Page 3 of 4 Page ID #:365




   the copyrighted design is protectable, the Court cannot say as a
   matter of law that the designs are not similar enough that a jury
   could find infringement. All of the elements just listed are
   replicated in Defendant’s design. There are differences between
   the designs, but whether these are enough to make the designs
   not “substantially similar” is a question for the jury.

      Defendant also argues that it has found a “substantially
   similar, if not identical” third-party image of a panda with a rose
   in its mouth dating from 2011 – before Plaintiff’s design was
   created. But Defendant fails to provide adequate testimony to
   establish that the third-party design dates from 2011.1 Defendant
   also ignores potentially substantial differences between the third-
   party design and Plaintiff’s design, most notably that the third-
   party design either uses an altered photo of an actual panda or a
   highly photorealistic image of a panda instead of the stylized
   drawn panda style used by both Plaintiff’s and Defendant’s
   designs.

      However, the motion is granted with respect to statutory
   damages and attorney’s fees. Statutory damages are available
   only if the infringement began either prior to registration or if
   registration is made within three months after first publication of
   the work. 17 U.S.C. § 412(2); Derek Andrew, Inc. v. Poof Apparel
   Corp., 528 F.3d 696, 699-700 (9th Cir. 2008). There is no dispute
   that infringement began prior to registration and registration was
   not made within three months of first publication.


   1The only evidence on this point is an attorney declaration that states that
   the attorney “confirmed that the Third-Party Design was published at least
   as early as 2011 by using the Wayback Machine Internet Archive at
   https://archive.org/web/.” Khalifeh Decl. ¶ 5. Neither an explanation of how
   the attorney “confirmed” this or images from the Wayback Machine are
   provided.



                                         3
Case 2:18-cv-09984-DSF-JC Document 40 Filed 08/26/19 Page 4 of 4 Page ID #:366




      The motion for summary judgment is GRANTED with respect
   to statutory damages and attorney’s fees. It is DENIED in all
   other respects.

         IT IS SO ORDERED.


   Date: August 26, 2019                  ___________________________
                                          Dale S. Fischer
                                          United States District Judge




                                      4
